Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 6/26/2022.
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory anticipated double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,360,570.
Claims 1-20 are rejected on the ground of nonstatutory anticipated double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,659,300.
Claims 1-20 are rejected on the ground of nonstatutory anticipated double patenting as being unpatentable over claims 1-20 of U.S. Patent No.8,036,944.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (2009/0063295 hereinafter Smith) in view of  Rakley et al. (2008/0126145 hereinafter Rakley).
	With respect to claims 1, 8, 12 and 15  With respect to claims 1, 8, 12 and 15, Smith discloses “a non-transitory memory storing instructions”; Smith, paragraphO161 (merchant computers include memories); “a processor configured to execute the instructions to cause the system to”: Smith, paragraph 0161 (merchant computers include processors); “receive, over a first network connection, a gift purchase request for a purchase of a gift having one or more assigned attributes that designate one or more items and at least one merchant for use in acquiring the gift and a gift purchase request amount”; Smith, paragraphs 0080-0087, 0160 (gift giver identifies merchants and products and incorporates specified rules for the selection of products forming a gift); “process gift purchase information provided in the gift purchase request, the gift purchase information including user account information and merchant information corresponding to the at least one merchant used in the acquiring of the gift”; Smith, paragraphs 0087 , 0094, 0102, 0116 (gift is processed and recipient and merchants are notified, including of all pertinent information stored in database); “deduct an amount from a holding account associated with the user account information, the amount corresponding to the gift purchase request amount, ”; Smith, paragraphs 0100-0102 (gift giver pays total amount of multi-selection gift in one transaction;   “distribute the amount upon acceptance of the gift to the merchant for use to purchase the gift”. Smith, paragraphs0087, 0094, 0102, 0116 (amount is distributed to one more merchants).
	Smith doesn’t teach the newly amended limitations of depositing the funds into an intermediary holding account distinct from the user account and from a merchant account associated with a merchant.  On the other hand, Rakley teaches on Figure 31 and paragraph 00442 “a user/payer selects a stored value payment method as shown in step 3104 and communicates this decision to the MFTS 18 through a MFTS PI 3106. The MFTS sends a request to the third party Stored Value Card provider to create a transaction and a transaction ID as shown in step 3108. The payment amount is drawn from the payment source of the user (the payer) and the third party Stored Value Card provider configures a stored value card account on behalf of the payee in step 3112 with a message 3110. The payee receives the transaction ID in an SMS message and is informed stored value card pick up locations as shown in step 3116. The payee can then acquire a stored value card from a retail location associated with the stored value card vendor and have the card "loaded" as shown in step 3118”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Rakley of using an intermediary/third party for depositing the funds into an intermediary holding account distinct from the user account and from merchants because such a modification would allow for “ the received payment will be deposited into the newly issued stored value card account upon retrieval by the user/payee” (Rakley, paragraph 0041).   


	With respect to claims 3, 17 Smith teaches wherein processing the gift purchase request includes gift purchase information associated with a user (see step 610 for receiving gift giver payment information).

	With respect to claims 4-5, 10-11, 18-19 Smith further teaches transmitting over the network connection, a notification of the gift to a gift recipient, wherein the notification includes prompting the gift recipient to accept or reject the gift; receiving over the network connection, a response to the notification indicating the acceptance of the gift (see paragraph 0097 for  notifications manager 530 for notifying the gift recipient that a multi-selection gift has been sent to him by the gift giver, for notifying the gift giver that the gift has been redeemed or rejected).

	With respect to claims 6, 9, 20 Smith further teaches wherein the gift purchase request includes at least one gift and merchants available for selection (see figure 1 for gift giver selection of gifts and merchants).

	With respect to claim 14, Smith further teaches wherein the distributing the at least the portion of the gift purchase amount occurs within a predetermined time limit (paragraph 0097).


	
	Claims 2, 7 and 16 further recite receiving a rejection of the gift, see paragraph 0097 for notifying the gift giver that the gift has been redeemed or rejected. Smith is silent as to distributing the funds to the merchant upon selection of an alternate gift.  Official Notice is taken that is old and well known to provide an alternate gift when a gift has been rejected or is not in stock.  For example, vendors and the like will suggest similar items when the items that the customer wants is not available or is not wanted by the customer.  It would have been obvious to have included distributing the funds to the merchant upon selection of an alternate gift, in order to provide the customer with other options.

	Claim 13 further recites wherein the gift purchase information includes an assigned merchant level and category. Official Notice is taken that is old and well known to assign a merchant level and category such as prioritizing merchants and categories based on certain criteria or importance. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included for the gift purchase information to have included assigned merchant level and category, in order to obtain the above mentioned advantage.

References of record but not applied in the current rejection:
	BANK (WO 01/75734 A1) teaches Merchant 106, or multiple merchants, provides associate 107 with a quantity of valid gift certificate numbers or other promotional codes, credit card numbers or any other information relating to a payment system.

	IP.COM document by M.E. Peters "Emerging ecommerce credit and debit card" teaches Internet sellers need guaranteed payments for goods and services. Buyers need protection from misuse of their financial accounts.  The paper explores protocols and technologies that are being developed to eliminate card fraud and Internet payment methods that will compete with credit cards.  

	Brody et al.(5,350,906)  discloses a debit card system in which funds may be electronically transferred by an account holder to a third party recipient by the issuance of a fixed currency limit debit card to the recipient at his or her location. One advantage to this system is that the recipient need not have a preestablished ATM or debit card account with the issuing bank or other institution. The system may be used by parents to issue periodic allowance payments or spending money, for example, to a son or daughter away at college in a distant city.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues that the official notice doesn’t pertain to “receiving a rejection of the gift and distributing the funds to the merchant account upon selection of an alternate gift”. The Examiner wants to point out that Smith was cited to teach on paragraph 0097 (gift rejection and notifying the gift giver of such). Smith was silent as to distributing the funds to the merchant upon selection of an alternate gift, and the Examiner had taken Official Notice that when an item is not in stock and the like or when the user rejects a gift for an alternative gift, the remainder funds not used go back to the account, such as prepaid, stored value card, credit card and the like  and nothing prohibits to distribute the funds to a system that distributes funds to the merchant or to a merchant account as claimed. In addition, Claim 2 reads “distributing the funds to the merchant account upon selection of an alternate gift”, and not by the system that distributes the funds to the merchant, as argued by Applicant.       
        
   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


				Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688